DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 24 April 2022. No claims have been cancelled, claims 1, 16, and 19-20 have been amended, and claims 21-23 have been added. Therefore, claims 1-23 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
The Examiner withdraws the rejection(s) under 35 USC § 112.
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore, the Examiner places new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-18 and 21-23), system (claim 19), and non-transitory computer-readable medium (claim 20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method comprising: collecting, using an application installed on one or more devices associated with a panel of users, data indicative of content consumed by the panel of users, the content associated with at least one content category; receiving data indicative of a plurality of consumer categories; determining that a correlation between at least one consumer category of the plurality of consumer categories and the at least one content category satisfies a threshold; and associating, based on the correlation satisfying the threshold, the at least one consumer category to a profile associated with the at least one content category.
Independent claims 19 and 20 are parallel to claim 1 above, requiring the same activities, except being directed to a system comprising: at least one processor; and at least one memory storing instructions that, when executed, cause the at least one processor to perform the activities (at claim 19) and a non-transitory computer-readable medium storing instructions that, when executed, cause the activities to be performed (at claim 20).
The dependent claims (claims 2-18 and 21-23) appear to be encompassed by the abstract idea of the independent claims since they merely indicate that to satisfy the threshold is to have greater than average correlation (claim 2) where the average is based on a correlation value for each consumer and content category (claim 3), to satisfy the threshold is based on comparing the consumer-content correlation to the threshold (claim 4), receiving a profile and determining the profile is associated to a content category (claim 5) including matching the consumer category to the profile associated with the content category (claim 6), determining a correlation between a different consumer category does not satisfy the threshold and therefore determining that the different consumer category should not be associated with the profile associated with the content category (claim 7) where the threshold for determining the correlation with the different category is based on being less than or equal to the average correlation (claim 8), determining the correlation with the different consumer category (at claim 7) satisfies the threshold and associating the different consumer category to the profile associated with the different content category (claim 9), the categories comprising one of demographic, ethnicity, interest or lifestyle, and/or viewing habit categories (claim 10), the data indicative of consumer categories comprises purchasing behavior (claim 11), web browsing behavior (claim 12), television watching habits (claim 13), HTTP requests (claim 21), and/or URLs of web pages accessed, times accessed, and device identifier (claim 22), where the device identifier is indicative of demographic information (claim 23), a content category comprises one of a theme, topic, or subject matter (claim 14), indicating the profile associated with the content category (claim 15), the content being a website and the data indicative of that content being a URL (claim 16), the data indicative of consumer categories is accessed from a database (claim 17), and/or using a regression model to determine correlation (claim 18).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of “contextual targeting” per Applicant ¶ 2 – i.e., categorizing consumer segments and content to correlate them and associate a consumer category to a profile of a content category; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter, but also implicates mathematical concepts (e.g., … calculations) in the calculations of average correlations and satisfying a threshold.
The Examiner notes that How to Write Advertisements That Sell, specific author unknown, A.W. Shaw Co., 1912, advocates for classifying or categorizing both consumers and venues such as content types, summarizing the concepts in various charts to track the advertising (see, e.g., pp. 6, 40, 56, 64-65, etc.) where, for example, “The Advertising Chart has an important place here. By it a book publisher cleverly classifies his volumes in such a way that different groups of books, as advertised in the fiction monthly, the farm paper, the literary monthly, the news weekly, the morning paper, the religious weekly, the woman's journal and various class and trade publications respectively, make the widest possible appeal to those who are prospects for each.” (Id. at 28). The book is replete with other indications of categorizing consumers and content. This indicates that the content of various publications is categorized so that consumers that are categorized as correlating to that content category fit the associated profile for targeting.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using an application installed on one or more devices associated with a panel of users, the claim to a system comprising: at least one processor; and at least one memory storing instructions that, when executed, cause the at least one processor to perform the activities (at claim 19), a non-transitory computer-readable medium storing instructions that, when executed, cause the activities to be performed (at claim 20), and the data being collected as including HTTP requests and/or URLs of web pages accessed, times accessed, and device identifier (at claims 21-22). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The indication of using an application installed on a panelist device is literally just a form of “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity
The collecting of particular data (e.g., HTTP requests, URLs, times of access, and/or device IDs) as indicated at claims 21-22 may be computer-related data, but there is no change or improvement to the collecting or gathering of data. This is considered, based on MPEP § 2016.05(g) as insignificant extra-solution activity since “Mere Data Gathering” and/or “Selecting a particular data source or type of data to be manipulated”. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
No additional elements are identified as well-understood, routine, conventional (“WURC”) activity for consideration under the WURC rubric and/or Berkheimer.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12, 15-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al. (U.S. Patent Application Publication No. 2013/0238419, hereinafter Glick) in view of Nielsen et al. (U.S. Patent No. 9,806,940, hereinafter Nielsen)

Claim 1: discloses a method comprising:
data indicative of content, the content associated with at least one content category (see Glick at least ay, e.g., ¶¶ 0007, 0026, 0028; citation by number only hereinafter);
receiving data indicative of a plurality of consumer categories (0007, 0026, 0028);
determining that a correlation between at least one consumer category of the plurality of consumer categories and the at least one content category satisfies a threshold (0040, threshold, see also 0013 and 0037, lower or higher impact or relevance); and
associating, based on the correlation satisfying the threshold, the at least one consumer category to a profile associated with the at least one content category (0007, 0026, 0028, 0040).
Glick, however, does not appear to explicitly disclose collecting, using an application installed on one or more devices associated with a panel of users, data indicative of content consumed by the panel of users. Nielsen, though, teaches a similar data collection method and system (Nielsen at column:lines 3:7-26; citation hereinafter by number only)
The users in the panel may be recruited by an entity controlling the collection server 130, and the entity may collect various demographic information regarding the users in the panel, such as age, sex, household size, household composition, geographic region, number of client systems, and household income. The techniques used to recruit users may be chosen or developed to help insure that a good random sample of the universe being measured is obtained, biases in the sample are minimized, and the highest manageable cooperation rates are achieved. Once a user is recruited, the user's client system is modified in a manner that enables the collection server 130 to collect information about the user's use of the client system to access resources on the Internet and sends that information. For example, the collection server 130 may be able to collect information regarding requests for resources sent from the client system and subsequent responses, such as information regarding HTTP requests and subsequent HTTP responses.

Accordingly, when a user of one of the client systems 112, 114, 116, or 118 employs, for example, a browser application 112a, 114a, 116a, or 118a to visit and view web pages, information about these visits may be collected by the collection server 130. For instance, the collection server may collect the URLs of web pages or other resources accessed, the times those pages or resources were accessed, and an identifier associated with the particular client system on which the monitoring application is installed (which may be associated with the demographic information collected regarding the user or users of that client system). The collection server 130 may also collect information about the requests for resources and subsequent responses. For example, the collection server 130 may collect the cookies sent in requests and/or received in the responses. The collection server 130 aggregates this information and stores this aggregated information in the database 132 as panel centric data 132a.
(Nielsen at 4:4-39)
And this is done “to perform Internet audience measurement … [and] may be used to understand the usage habits of the users of the Internet” (Nielsen at 3:14-26), which “may also be used to provide tailored content to the user” (Nielsen at 9:39-40). Therefore, the Examiner understands and finds that collecting panelist information such as content consumed, HTTP requests and responses, URLs of accessed pages, times the pages were accessed, and device identifiers via an application installed on the panelist device(s) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to measure audiences, understand user usage habits, and provide targeted content.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the collection and analysis of Glick with the panelist data collection of Nielsen in order to collect panelist information such as content consumed, HTTP requests and responses, URLs of accessed pages, times the pages were accessed, and device identifiers via an application installed on the panelist device(s) so as to measure audiences, understand user usage habits, and provide targeted content.
The rationale for combining in this manner is that collecting panelist information such as content consumed, HTTP requests and responses, URLs of accessed pages, times the pages were accessed, and device identifiers via an application installed on the panelist device(s) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to measure audiences, understand user usage habits, and provide targeted content as explained above.

Claim 4: Glick in view of Nielsen discloses the method of claim 1, wherein determining that the correlation between the at least one consumer category and the at least one content category satisfies the threshold comprises comparing the correlation between the at least one consumer category and the at least one content category to the threshold (Glick at 0007, 0026, 0028, 0040). 

Claim 5: Glick in view of Nielsen discloses the method of claim 1, further comprising:
receiving a profile (Glick at 0007, 0026, 0028, 0040); and
determining that the profile is associated with the at least one content category (Glick at 0007, 0026, 0028, 0040). 

Claim 6: Glick in view of Nielsen discloses the method of claim 5, wherein associating, based on the correlation satisfying the threshold, the at least one consumer category to the profile associated with the at least one content category comprises:
matching the at least one consumer category to the profile associated with the at least one content category (Glick at 0007, 0026, 0028, 0040). 

Claim 7: Glick in view of Nielsen discloses the method of claim 1, further comprising:
determining that a correlation between a different consumer category of the plurality of consumer categories and the at least one content category does not satisfy the threshold (Glick at 0040, as applying to all consumer categories and content categories); and
determining, based on the correlation not satisfying the threshold, that the different consumer category should not be associated with the profile associated with the at least one content category (Glick at 0040, as applying to all consumer categories and content categories). 

Claim 9: Glick in view of Nielsen discloses the method of claim 7, further comprising:
determining that a correlation between the different consumer category and a different content category satisfies the threshold (Glick at 0040, as applying to all consumer categories and content categories); and
associating, based on the correlation satisfying the threshold, the different consumer category to a profile associated with the different content category (Glick at 0040, as applying to all consumer categories and content categories). 

Claim 10: Glick in view of Nielsen discloses the method of claim 1 wherein the plurality of consumer categories comprises at least one of a demographic category, an ethnicity category, an interest or lifestyle category, or a viewing habit category (Nielsen at 4:4-21, as combined above and using the rationale as at the combination above). 

Claim 12: Glick in view of Nielsen discloses the method of claim 1 wherein the data indicative of the plurality of consumer categories comprises data indicative of consumer web browsing behavior associated with each of the plurality of consumer categories (Nielsen at 4:4-39, as combined above and using the rationale as at the combination above).

Claim 15: Glick in view of Nielsen discloses the method of claim 1, further comprising: indicating the profile associated with the at least one content category (Glick at 0007, 0026, 0028, 0040). 

Claim 16: Glick in view of Nielsen discloses the method of claim 1, wherein the content is a website, and wherein receiving the data indicative of the content associated with the at least one content category comprises receiving a universal resource locator (URL) associated with the website and a time that the URL was consumed (Nielsen at 4:4-39, as combined above and using the rationale as at the combination above).

Claim 17: Glick in view of Nielsen discloses the method of claim 1, wherein receiving the data indicative of the plurality of consumer categories comprises accessing, from a database, the data indicative of the plurality of consumer categories (Glick at 0048, Fig. 3A, Data Store 70). 

Claims 19-20 are rejected on the same basis as claim 1 above since performing the same operations as at claim 1, but directed to a system comprising: at least one processor; and at least one memory storing instructions that, when executed, cause the at least one processor to perform the operations (claim 19) and a non-transitory computer-readable medium storing instructions that, when executed, cause the same operations (claim 20) (Glick at 0023-0025). 

Claim 21: Glick in view of Nielsen discloses the method of claim 1, wherein the application is configured to collect information regarding HTTP requests and subsequent HTTP responses (Nielsen at 4:4-39, as combined above and using the rationale as at the combination above).

Claim 22: Glick in view of Nielsen discloses the method of claim 1, wherein the application is configured to collect the URLs of web pages accessed by the panel of users, times the web pages were accessed by the panel of users, and an identifier associated with the particular device on which the application is installed (Nielsen at 4:4-39, as combined above and using the rationale as at the combination above). 

Claim 23: Glick in view of Nielsen discloses the method of claim 22, wherein the identifier associated with the particular device is indicative of demographic information associated with one or more users associated with the particular device, the one or more users belonging to the panel of users (Nielsen at 4:4-39, as combined above and using the rationale as at the combination above).

Claims 2-3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glick in view of Nielsen and in further view of Martin (U.S. Patent No. 11,045,116).

Claims 2-3, 8: Glick in view of Nielsen discloses the method of claim 1 (and claim 7), but does not appear to explicitly disclose wherein determining that the correlation between the at least one consumer category and the at least one content category satisfies the threshold comprises: determining that the correlation between the at least one consumer category and the at least one content category is greater than an average correlation between other consumer categories of the plurality of consumer categories and the at least one content category (claim 2), further comprising determining the average correlation between the other consumer categories and the at least one content category by: determining a correlation value indicative of a correlation between each of the other consumer categories and the at least one content category; and averaging the correlation values (claim 3), and wherein determining that the correlation between the different consumer category and the at least one content category does not satisfy the threshold comprises: determining that the correlation between the different consumer category and the at least one content category is less than or equal to an average correlation between other consumer categories of the plurality of consumer categories and the at least one content category (claim 8). 
Where Glick discloses the correlation between consumer and content categories (Glick at 0007, 0026, 0028,), that the correlations are assessed as to whether there is higher/highest or lower correlation and/or impact (Glick at 0012-0013, 0035, 0037), and that there is a correlation threshold used for selection (Glick at 0040), the higher/lower correlation levels appear to imply an average or median (50%) threshold, Glick does not appear to explicitly state that the threshold is based on the average of the data. Martin, however, teaches using context information to provide supplemental information such as targeted advertising (Martin at column:lines 30:33-40; citation by number only hereinafter), the contextual information including user activities, such as velocity and/or gait characteristics such as stride (Martin at 9:1-11, 9:54-58, 9:64-10:4), where correlations of such contextual information may be by “event detection by means of thresholding using a moving average of the signal as threshold” (Martin at 19:6-30). Where this may be somewhat different contextual data being used, the technique of setting the threshold according to the average of the data collected is the same technique. Therefore, the Examiner understands and finds that determining correlation as being either greater than an average, or being less than or equal to an average, of the data collected is the use of known techniques to improve similar devices, methods, or products in the same way so as to arrive at a set threshold value.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual advertising of Glick in view of Nielsen with the average threshold of Martin in order to determine correlation as being either greater than an average, or being less than or equal to an average, of the data collected so as to arrive at a set threshold value.
The rationale for combining in this manner is that determining correlation as being either greater than an average, or being less than or equal to an average, of the data collected is the use of known techniques to improve similar devices, methods, or products in the same way so as to arrive at a set threshold value as explained above.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Glick in view of Nielsen and in further view of Schrader (U.S. Patent Application Publication No. 2004/0059625).

Claims 11 and 13: Glick in view of Nielsen discloses the method of claim 1, but does not appear to explicitly disclose wherein the data indicative of the plurality of consumer categories comprises data indicative of consumer purchasing behavior associated with each of the plurality of consumer categories (claim 11), and wherein the data indicative of the plurality of consumer categories comprises data indicative of consumer television watching habits associated with each of the plurality of consumer categories (claim 13). Where Glick does not appear to go into details about what consumer categories are used, or the data used to categorize, Schrader teaches that a “target market includes one or more consumers selected by age, income, browsing or purchase history, geography, or other demographic information, or randomly, that the marketer has identified to receive advertising under the campaign plan” (Schrader at 0026) and that “Channel distributors 203 include … television and radio networks, etc. [and] various current and imminent interactive channels 205 include the Internet and World Wide Web, Interactive Television, and self service devices” (Schrader at 0026) so as to allow advertisers to categorize consumer responses (Schrader at 0093). Therefore, although all of the indicated limitations are considered to be fields of use that may be granted little if any patentable weight (see MPEP § 2103), the Examiner understands and finds that categorizing and using data indicative of demographics and/or interests as well as browsing are each and all applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to categorize consumers and responses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual advertising of Glick with the categorization of Schrader in order to categorize and use data indicative of demographics and/or interests as well as browsing so as to categorize consumers and responses.
The rationale for combining in this manner is that categorizing and using data indicative of demographics and/or interests as well as browsing are each and all applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to categorize consumers and responses.as explained above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Glick in view of Nielsen and in further view of Ih et al. (U.S. Patent Application Publication No. 2007/0256124, hereinafter Ih).

Claim 14: Glick in view of Nielsen discloses the method of claim 1, but does not appear to explicitly disclose wherein the at least one content category comprises at least one of a theme, topic, or subject matter associated with content. Where Glick does discuss theme as a correlation being used (Glick at 0037), Ih teaches owners of tokens that are, or are analogous to, such as collectibles or items created to be purchased and collected by consumers, including, e.g., trading cards (Ih at 0002-0004, 0023), where the content for the tokens are categorized according to subject, topic, and/or theme, so that “the owner can easily collect and categorize information and content about a specific subject in which the owner is interested” (Ih at 0023). Therefore, the Examiner understands and finds that categorizing content according to theme, topic, and/or subject matter is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to easily identify information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual advertising of Glick in view of Nielsen with the categories of Ih in order to categorize content according to theme, topic, and/or subject matter so as to easily identify information.
The rationale for combining in this manner is that categorizing content according to theme, topic, and/or subject matter is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to easily identify information as explained above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Glick in view of Nielsen in view of Fanelli et al. (U.S. Patent Application Publication No. 2006/0004622, hereinafter Fanelli).

Claim 18: Glick in view of Nielsen discloses the method of claim 1, but does not appear to explicitly disclose further comprising determining the correlation between the at least one consumer category and the at least one content category by fitting a regression model to data associated with the at least one consumer category and data associated with the at least one content category. Where Glick discusses using a distance function, including semantic distance (Glick at 0026-0028, 0036-0037, 0065, 0068, semantic distance), which appears to be modeling and/or regression modeling, Fanelli specifically teaches “content classifications are determined by …  [in part] performing a regression analysis to create the plurality of predictive attitudinal models; and using each predictive attitudinal model of the plurality of predictive attitudinal models, scoring the plurality of entities represented in the data repository, as the reference population, to create the plurality of predictive message content classifications” (Fanelli at 0138). Where Fanelli is determining classifications rather than correlation of classifications, the technique of fitting a regression model is the same technique and it is used in the same manner, just perhaps on different data. Therefore, the Examiner understands and finds that fitting a regression model to determine correlation between content and consumer categories is the use of known techniques to improve similar devices, methods, or products in the same way so as to score and create the correlations as are indicated at Glick.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual advertising of Glick in view of Nielsen with the regression models of Fanelli in order to fit a regression model to determine correlation between content and consumer categories so as to score and create the correlations as are indicated at Glick.
The rationale for combining in this manner is that fitting a regression model to determine correlation between content and consumer categories is the use of known techniques to improve similar devices, methods, or products in the same way so as to score and create the correlations as are indicated at Glick as explained above.

Response to Arguments
Applicant's arguments filed 24 April 2022 have been fully considered but they are not persuasive.

Applicant first argues the 112 issues, and although there is no designation of one consumer category (claim 1 merely designates “at least one” category) and there is no check or tracking regarding which category correlates, and therefore no way to know if, or what, a/the “different consumer category” would be, and the same is true for the content categories, the Examiner is withdrawing the rejection since it may be possible to track different categories for consumers and content.

Applicant first argues that “there is no enumerated grouping that encompasses "contextual targeting" per se in the 2019 PEG", and “amended independent claim 1 at most involves the abstract ideas”, but is alleged to not be directed to them. However, the “contextual targeting” is targeting an audience with advertising based on interests, habits, content being consumed, and/or interactions per Applicant ¶ 9. Just because the claims do not actively include the term “advertising” or “marketing” does not mean that the claims are not directed to these concepts. The claims are understood in light of the specification (see MPEP § 2111) and are therefore understood to be encompassed by the “certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …)” grouping of subject matter as indicated at the rejection. Regarding being “involved” (vs. directed to), claim 1 literally only collects data, receives data, determines a correlation of consumer to content, and associates the consumer to a profile associated with the correlative content, such that the contextual targeting may be performed. The contextual audience targeting is the utility that the specification points to; therefore, unless the claims are understood to mere store and not use the data (analogous to the “throw-away utility of merely placing an item in a landfill, that is recognized as lacking specific or substantial utility), the claim activity is described as being directed to the targeting that is within the indicated grouping.
Applicant argues that the claims improve technology; however, the only “technology” is the use of an application on a user device to collect data – there is no indication anywhere of any improvement or innovation related to that application or device. In order for there to be some form of improvement to technology or a technical field, there would need to be some change or modification to the technology or field such that this may possibly be an improvement. Merely collecting and receiving data, which is what the claim and “technology” does in order to determine correlation of the consumer to content, is not an improvement to technology. MPEP § 2106.05(g) indicates that “Mere Data Gathering” and “Selecting a particular data source or type of data to be manipulated” are themselves merely extra-solution activity that are generally considered insignificant.
Applicant then argues that the “recited features as a whole improve technological fields (e.g., collecting … data …; receiving data …; determining …a correlation …; and associating… the at least one consumer category to a profile associated with the at least one content category)” (Remarks at 11). However, this argument is that merely gathering data and analyzing it is itself NOT an abstract idea since it is argued to be an improvement. Many, many Federal Circuit and Supreme Court precedents point to this as being non-persuasive.
Applicant then asserts that “there is no prior art that discloses at least the recited features” (Id.); however, as Ultramercial and other precedent cases evidence, eligibility analysis and prior art analysis are not to be conflated. Specifically, the Examiner notes that at least dozens of issued patents (i.e., instances where there is no prior art applicable) have been found to be ineligible.
Applicant argues that the “Office Action fails to consider ‘whether the claims ... focus on a specific means or method that improves the relevant technology’”; however, as indicated above, there is no indication of any improvement to technology – mere the use of a generic user device using an app to gather information. But such generic indications of gathering data are considered insignificant extra-solution activity per MPEP § 2106.05(g).
Applicant then argues that “the claims recite … [that] ‘specify how interactions with the Internet are manipulated to yield a desired result- a result that overrides the routine and conventional sequence of events…. The recited steps to determine lift is one such specific sequence.” (Remarks at 12, emphasis at original) However, there is no indication that the claims specify how interactions are manipulated – the analysis merely indicates generically identifying correlation. Further, there is no “override … [of a] sequence of events” – the claims collect data, receive data, determine/identify correlation, and associate the correlation. Gathering data, analyzing it, and storing or reporting the results (as at the claims) would appear to be THE “routine and conventional sequence of events”. Further still, there is no “determin[ing of] lift” as argued – lift has no apparent relation to the claims or the abstract idea. Therefore, Applicant's argument is to features that are not recited in the rejected claim(s), or apparently related to the claims.

Applicant then argues the 102 rejections; however, the amendment necessitates new grounds of rejection. Therefore, the arguments are considered moot and not persuasive – please see the current rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ho, Betty, Targeting 101: Contextual vs. Behavioral Targeting, Criteo.com, 1 November 2018, downloaded from https://www.criteo.com/blog/contextual-vs-behavioral-targeting/ on 21 January 2022, indicating contextual targeting as a common and long-established form of advertising.
Nettleton, David, Pearson Correlation, Commercial Data Mining, 2014, downloaded from https://www.sciencedirect.com/topics/computer-science/pearson-correlation on 22 January 2022, indicating that “The Pearson correlation method is the most common method to use for numerical variables; it assigns a value between − 1 and 1, where 0 is no correlation, 1 is total positive correlation, and − 1 is total negative correlation. This is interpreted as follows: a correlation value of 0.7 between two variables would indicate that a significant and positive relationship exists between the two. A positive correlation signifies that if variable A goes up, then B will also go up, whereas if the value of the correlation is negative, then if A increases, B decreases.” (at 1), which appears to be a/the average correlation claimed, or is related to it.
Sheppard et al. (U.S. Patent Application Publication No. 2020/0202370, hereinafter Sheppard) discusses collecting panelist user impression information via an app of a client device, including HTTP requests and responses, URLs, mobile equipment identifier, and associated demographic information (Sheppard at least at 0021, 0024-0026, 0029-0030, 0034, 0039-0041, 0044-0045, 0104).
Brown (U.S. Patent No. 10,123,063) indicates that “user access to web content may be monitored using a panel-based approach or a beacon-based approach. A panel-based approach generally entails installing a monitoring application on the user devices of a panel of users that have agreed, in advance with informed consent, to have their devices monitored. The monitoring application then collects information about the webpage or other resource accesses and sends that information to a collection server” (Brown at 4:36-64).
Kurland et al. (U.S. Patent No. 4,603,232, hereinafter Kurland) indicates that as far back as 1984, “Market survey data collection systems are well known in the art” (Kurland at 1:13-14), and discloses “a method for independently centrally electronically accumulating market survey data from different content rapidly disseminated market surveys from a plurality of panelist stations located at diverse locations” (Kurland at 1:6-10), i.e., gathering content data from panelist devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622